DETAILED ACTION
This is in response to the application filed on February 4, 2019 in which claims 1 – 17 are presented for examination.
Status of Claims
Claims 1 – 17 are pending, of which claims 1 and 10 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the method described can be reasonably considered to be accomplished solely by software.  The claimed method of receiving write requests and granting requests based on a field and based on a permission level does not rule out a purely software method.  Dependent claims 11 – 17 inherit this rejection and also are rejected for the same rationale, as the dependent claims do not introduce any further limitations that rule out a purely software method.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al., U.S. Patent Application 2004/0059818 (hereinafter referred to as Snyder) in view of Conti, U.S. Patent Application 2007/0011419 (hereinafter referred to as Conti).

Referring to claim 1, Snyder discloses “A system, comprising: a memory-mapped register (MMR) associated with a claim logic circuit” ([0027] shared resources are memory-mapped registers with semaphore control unit 114); “a claim field for the MMR” ([0030] semaphore register); “wherein the MMR is associated with an address in the first address region” ([0023] accesses to memory and [0034] transactions that contain requests contain semaphore register address); “wherein the claim logic circuit associated with the MMR is configured to grant or deny the first write request based on Fig. 6 write request 178 return from 184 or update semaphore register 186); and “receive a second write request” and “grant or deny the second write request” (a second write request is a duplication of a first write request.  Fig. 6 write request 178 return from 184 or update semaphore register 186).
	Snyder does not appear to explicitly disclose “wherein the MMR is associated with an address in the first address region and an address in the second address region.”
	However, Snyder does disclose that memory-mapped registers are shared resources ([0027]).  Further, Conti discloses another system concerned with security and sharing, wherein regions of addresses are shared ([0007] each memory protection region having a first initiator group with a first set of access attribute combinations, and a second initiator group with a second set of access attribute combinations) and the regions may overlap ([0064]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Conti with Snyder so that “the MMR is associated with an address in the first address region and an address in the second address region.”
Also, Snyder does not appear to explicitly disclose “a first firewall for a first address region; and a second firewall for a second address region” “wherein the first firewall is configured to pass a first write request for an address in the first address region to the claim logic circuit associated with the MMR” and “wherein the second firewall is configured to: receive a second write request for an address in the second address region; and grant or deny the second write request based on a permission level associated with the second write request.”
Fig. 1 firewalls 150, 152, 154, 156 for different memories.  Also, [0006] – [0007] memory protection regions) “wherein the first firewall is configured to pass a first write request for an address in the first address region” ([0006] – [0007] the access validation logic is operable to allow the requested memory access if the system initiator is the first initiator group of the memory protection region) and “wherein the second firewall is configured to: receive a second write request for an address in the second address region; and grant or deny the second write request based on a permission level associated with the second write request” ([0025] attributes for security level, mode, privilege.  Logic within a memory security firewall uses the identification information and the access attributes to determine whether or not access to the target by the initiator is granted).
Conti does not appear to explicitly disclose “wherein the first firewall is configured to pass a first write request for an address in the first address region to the claim logic circuit associated with the MMR.”
However, as above, Snyder discloses “the claim logic circuit associated with the MMR.”  The examiner contends that it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Conti with Snyder so that the semaphore control unit 114 and memory-mapped registers are joined with the firewalls of Conti.  This would provide another level of security.  As such, it would have been obvious to combine Conti with Snyder so that “the first firewall is configured to pass a first write request for an address in the first address region to the claim logic circuit associated with the MMR.”

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Snyder and Conti before him or her, to modify the teachings of Snyder to include the teachings of Conti so that firewalls are used to ensure that certain memory regions are only accessed by associated initiators.
The motivation for doing so would have been to provide another level of security to Snyder’s MMR semaphore, which ensures atomic access to shared resources (Snyder [0006]).  The resulting system would ensure atomic access to shared resources and rule out accesses from an initiator that is not allowed to access that resource.
Therefore, it would have been obvious to combine Conti with Snyder to obtain the invention as specified in the instant claim.

	As per claim 2, Conti discloses “the second firewall is further configured to grant the second write request in response to the permission level indicating the write request is from a critical processor” ([0025] attributes, security level.  [0036] indicates that the access request is made by a processor in secure mode).

	As per claim 3, Conti discloses “the second firewall is further configured to deny the second write request in response to the permission level indicating the write request is from a non-critical processor” ([0025] attributes, security level.  [0036] indicates that the access request is made by a processor in secure mode.  Also [0024] denying access).

	As per claims 4 and 5, Snyder discloses “the claim logic circuit is further configured to deny the first write request in response to the claim field for its associated MMR being set” and “the claim logic circuit is further configured to grant the first write request in response to the claim field for its associated MMR being unset” (Fig. 6 is the semaphore available and [0057] if the semaphore is available, it is updated.  If the semaphore is not available, it is not updated).

	As per claim 6, these limitations are merely a duplication of claim 1 limitations.  As above, in regards to claim 1, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Conti with Snyder so that multiple firewalls pass access requests to Snyder’s memory-mapped registers and semaphore control unit.  Claim 6 now refers to the second firewall passing a third write request.  It is understood that each firewall may pass write requests.  Therefore, the rejection to claim 1 applies here as well, with the understanding that the second firewall can also pass write requests.

	As per claim 7, Snyder discloses “a claim register containing the claim field, wherein the claim register is associated with a respective address in the first address region” ([0030] semaphore register and [0034]).  Snyder also discloses “a write request for the claim register” ([0031] request to write into the semaphore register).

	However, Conti discloses “wherein the second firewall is further configured to deny a write request” “received from the respective address in the first region” ([0025] attributes, security level.  [0036] indicates that the access request is made by a processor in secure mode and [0024] deny USB access to a secure address range).
Also, the limitation of “the claim register is associated with a respective address in the first address region and a respective address in the second address region” has been addressed above in regard to claim 1.  The rejection in claim 1 applies here as well.
	As above, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Conti with Snyder so that the semaphore control unit 114 and memory-mapped registers are joined with the firewalls of Conti.  This would provide another level of security.  As such, it would have been obvious to combine Conti with Snyder so that “the second firewall is configured to deny a write request for the claim register received from the respective address in the first region.”
Snyder and Conti are analogous art because they are from the same field of endeavor, which is determining whether to allow access requests.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Snyder and Conti before him or her, to modify the teachings of Snyder to include the teachings of Conti so 
The motivation for doing so would have been to provide another level of security to Snyder’s MMR semaphore, which ensures atomic access to shared resources (Snyder [0006]).  The resulting system would ensure atomic access to shared resources and rule out accesses from an initiator that is not allowed to access that resource.
Therefore, it would have been obvious to combine Conti with Snyder to obtain the invention as specified in the instant claim.

	As per claim 8, Snyder discloses “to grant a write request for the claim register” ([0031] request to write into the semaphore register).
	Snyder does not appear to explicitly disclose “the second firewall is further configured to grant a write request for the claim register received from the respective address in the second region.”
	However, Conti discloses “the second firewall is further configured to grant a write request” “received from the respective address in the second region” ([0025] attributes and security level, [0036] indicates that the access request is made by a processor in secure mode).
	Again, as above, the examiner contends that it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Conti with Snyder so that the semaphore control unit 114 and memory-mapped registers are joined with the firewalls of Conti.  This would provide another level of security.  As such, it would have been obvious to combine Conti with Snyder so that “the second firewall is further 
Snyder and Conti are analogous art because they are from the same field of endeavor, which is determining whether to allow access requests.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Snyder and Conti before him or her, to modify the teachings of Snyder to include the teachings of Conti so that firewalls are used to ensure that certain memory regions are only accessed by associated initiators.
The motivation for doing so would have been to provide another level of security to Snyder’s MMR semaphore, which ensures atomic access to shared resources (Snyder [0006]).  The resulting system would ensure atomic access to shared resources and rule out accesses from an initiator that is not allowed to access that resource.
Therefore, it would have been obvious to combine Conti with Snyder to obtain the invention as specified in the instant claim.
	
	As per claim 9, Snyder discloses “to grant a read request for the claim register” ([0031] reading the semaphore register).
	Snyder does not appear to explicitly disclose “the second firewall is further configured to grant a read request for the claim register received from the respective address in either the first or the second region.”
[0025], [0036] read request and Fig. 9 allow access).
Again, as above, the examiner contends that it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Conti with Snyder so that the semaphore control unit 114 and memory-mapped registers are joined with the firewalls of Conti.  This would provide another level of security.  As such, it would have been obvious to combine Conti with Snyder so that “the second firewall is further configured to grant a read request for the claim register received from the respective address in either the first or the second region.”
Snyder and Conti are analogous art because they are from the same field of endeavor, which is determining whether to allow access requests.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Snyder and Conti before him or her, to modify the teachings of Snyder to include the teachings of Conti so that firewalls are used to ensure that certain memory regions are only accessed by associated initiators.
The motivation for doing so would have been to provide another level of security to Snyder’s MMR semaphore, which ensures atomic access to shared resources (Snyder [0006]).  The resulting system would ensure atomic access to shared resources and rule out accesses from an initiator that is not allowed to access that resource.
Therefore, it would have been obvious to combine Conti with Snyder to obtain the invention as specified in the instant claim.

Referring to claim 10, Snyder discloses “A method, comprising: receiving a first write request” “associated with a memory-mapped register (MMR)” ([0027] shared resources are memory-mapped registers.  Fig. 6 write request 178 return from 184 or update semaphore register 186); “granting the first write request based on a claim field associated with the first MMR” ([0030] semaphore register and Fig. 6).
	Snyder does not appear to explicitly disclose “receiving a first write request for an address in a first address region” and “receiving a second write request for an address in a second address region.”
	However, Conti discloses “receiving a first write request for an address in a first address region” and “receiving a second write request for an address in a second address region” ([0006] – [0007] the access validation logic is operable to allow the requested memory access if the system initiator is the first initiator group of the memory protection region.  Also [0025] – [0026])
	As above, Snyder does not appear to explicitly disclose “the address in the second address region associated with the MMR.”
However, Snyder does disclose that memory-mapped registers are shared resources ([0027]).  Further, Conti discloses another system concerned with security and sharing, wherein regions of addresses are shared ([0007] each memory protection region having a first initiator group with a first set of access attribute combinations, and a second initiator group with a second set of access attribute combinations) and the regions may overlap ([0064]).

Further, Snyder does not appear to explicitly disclose “granting the second write request based on a permission level associated with the second write request.”
However, Conti discloses “granting the second write request based on a permission level associated with the second write request” ([0025] attributes for security level, mode, and privilege.  Logic within a memory security firewall uses the identification information and the access attributes to determine whether or not access to the target by the initiator is granted).
Snyder and Conti are analogous art because they are from the same field of endeavor, which is determining whether to allow access requests.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Snyder and Conti before him or her, to modify the teachings of Snyder to include the teachings of Conti so that a memory-mapped register is associated with multiple address regions.
The motivation for doing so would have been to provide a means for keeping different privilege levels of information separate from one another.  This provides further security to the system.
Therefore, it would have been obvious to combine Conti with Snyder to obtain the invention as specified in the instant claim.

As per claims 11 and 12, Conti discloses “granting the second write request in response to the permission level associated with the second write request being above a threshold” and “denying the second write request in response to the permission level associated with the second write request being below a threshold” ([0025] attributes, security level.  [0036] indicates that the access request is made by a processor in secure mode.  Also, [0024] deny USB access to a secure address range.  In this case, the threshold can be a security level).

Note, claim 13 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 13.

Note, claim 14 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 14.

Note, claim 15 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 15.

Note, claim 16 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 16.

Note, claim 17 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WIPO Publication WO 2015075505 A1 discloses memory-mapped registers and safety/critical data.
U.S. Patent Applications 20160299859, 20200034572, 20200210360 and Patent 10534736 disclose memory-mapped registers and safety/critical data.
U.S. Patent Application 20190058691 and U.S. Patent 10560428 disclose a flexible firewall architecture.
U.S. Patent 10824572 discloses requests and grants for memory access.
U.S. Patent Application 20080244155 discloses protecting memory regions.
U.S. Patents 6745274 and 6970963 disclose semaphores for accessing common resources.
U.S. Patent Application 20040193743 and Patent 7870346 disclose processors sharing memory mapped registers.
U.S. Patent 9317452 discloses memory protection, register access protection based on address ranges, and privilege levels.
U.S. Patent 7275121 discloses resource sharing with flags, memory-mapped registers.
U.S. Patent Application 20190049916 discloses SoC with safety system and a memory mapped I/O interface to registers.
U.S. Patent Application 20170315944 discloses SoC with safety system.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184